        Case 1:18-cv-02213-PKC Document 180 Filed 10/23/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                       x
In re BRF S.A. SECURITIES LITIGATION   : Civil Action No. 1:18-cv-02213-PKC
                                       :
                                       : CLASS ACTION
This Document Relates To:              :
                                       : FINAL JUDGMENT
      ALL ACTIONS.                     :
                                       x
         Case 1:18-cv-02213-PKC Document 180 Filed 10/23/20 Page 2 of 6




       This matter came before the Court pursuant to the Amended Order Preliminarily Approving

Settlement and Providing for Notice (“Notice Order”) dated May 15, 2020, on the application of the

parties for approval of the Settlement set forth in the Stipulation of Settlement dated May 5, 2020

(the “Stipulation”). Due and adequate notice having been given to the Class as required in said

Notice Order, and the Court having considered all papers filed and proceedings had herein and

otherwise being fully informed in the premises and good cause appearing therefore, IT IS HEREBY

ORDERED, ADJUDGED, AND DECREED that:

       1.      This Judgment incorporates by reference the definitions in the Stipulation, and all

capitalized terms used herein shall have the same meanings as set forth in the Stipulation, unless

otherwise set forth herein.

       2.      This Court has jurisdiction over the subject matter of the Litigation and over all

parties to the Litigation, including all Members of the Class.

       3.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, the Court hereby affirms

its determination in the Notice Order and finally certifies, for purposes of the Settlement only, a

Class defined as: all Persons who purchased or otherwise acquired the American Depository

Receipts of BRF S.A. between April 4, 2013 and March 5, 2018, inclusive (the “Class Period”).

Excluded from the Class are: (i) Defendants; (ii) members of the immediate families of each

Individual Defendant; (iii) any entity in which any Defendant has a controlling interest; (iv) the

officers and directors of BRF during the Class Period; and (v) the legal representatives, heirs,

successors or assigns of any such excluded party.

       4.      Also excluded from the Class is any Person who would otherwise be a Member of the

Class but who validly and timely requested exclusion in accordance with the requirements set by the

Court, of which there are none.

                                               -1-
         Case 1:18-cv-02213-PKC Document 180 Filed 10/23/20 Page 3 of 6




       5.      The Court finds that: (a) the Members of the Class are so numerous that joinder of all

Class Members in the Class are impracticable; (b) there are questions of law and fact common to the

Class which predominate over any individual question; (c) the claims of Lead Plaintiff are typical of

the claims of the Class; (d) the Lead Plaintiff and its counsel have fairly and adequately represented

and protected the Members of the Class; and (e) a class action is superior to other available methods

for the fair and efficient adjudication of the controversy, considering (i) the interests of the Members

of the Class individually controlling the prosecution with separate actions; (ii) the extent and nature

of any litigation concerning the controversy already commenced by Members of the Class; (iii) the

desirability or undesirability of concentrating the litigation of these claims in this particular forum;

and (iv) the difficulties likely to be encountered in the management of the class action.

       6.      Pursuant to Federal Rule of Civil Procedure 23, the Court hereby approves the

Settlement set forth in the Stipulation and finds that:

               (a)     said Stipulation and the Settlement contained therein, are, in all respects, fair,

reasonable, and adequate and in the best interest of the Class;

               (b)     there was no collusion in connection with the Stipulation;

               (c)     the Stipulation was the product of informed, arm’s-length negotiations among

competent, able counsel; and

               (d)     the record is sufficiently developed and complete to have enabled Lead

Plaintiff and Defendants to have adequately evaluated and considered their positions.

         7.    Accordingly, the Court authorizes and directs implementation and performance of all

 the terms and provisions of the Stipulation, as well as the terms and provisions hereof. The Court

 hereby dismisses the Litigation and all claims asserted therein with prejudice. The Settling Parties

 are to bear their own costs, except as and to the extent provided in the Stipulation and herein.

                                                 -2-
            Case 1:18-cv-02213-PKC Document 180 Filed 10/23/20 Page 4 of 6




       8.       Upon the Effective Date, and as provided in the Stipulation, Lead Plaintiff shall, and

each of the Class Members shall be deemed to have, and by operation of this Judgment shall have,

fully, finally, and forever released, relinquished, and discharged all Released Claims (including

Unknown Claims) against the Released Defendant Parties, whether or not such Class Member

executes and delivers the Proof of Claim and Release form or shares in the Net Settlement Fund.

Claims to enforce the terms of the Stipulation or any order of the Court in the Litigation are not

released.

       9.       Upon the Effective Date, and as provided in the Stipulation, all Class Members and

anyone claiming through or on behalf of any of them, will be forever barred and enjoined from

commencing, instituting, prosecuting, or continuing to prosecute any action or other proceeding in

any court of law or equity, arbitration tribunal, or administrative forum, asserting any of the

Released Claims against any of the Released Defendant Parties.

       10.      Upon the Effective Date, and as provided in the Stipulation, each of the Released

Defendant Parties shall be deemed to have, and by operation of this Judgment shall have, fully,

finally, and forever released, relinquished, and discharged all Released Defendants’ Claims

(including Unknown Claims) against the Lead Plaintiff, each and all of the Class Members, and Lead

Plaintiff’s Counsel. Claims to enforce the terms of the Stipulation or any order of the Court in the

Litigation are not released.

        11.     The Notice of Pendency and Proposed Settlement of Class Action given to the Class

 was the best notice practicable under the circumstances, including the individual notice to all

 Members of the Class who could be identified through reasonable effort. Said notice provided the

 best notice practicable under the circumstances of those proceedings and of the matters set forth

 therein, including the proposed Settlement set forth in the Stipulation, to all Persons entitled to

                                                -3-
         Case 1:18-cv-02213-PKC Document 180 Filed 10/23/20 Page 5 of 6




 such notice, and said notice fully satisfied the requirements of Federal Rule of Civil Procedure 23

 and the requirements of due process. No Class Member is relieved from the terms of the

 Settlement, including the releases provided for therein, based upon the contention or proof that

 such Class Member failed to receive actual or adequate notice. A full opportunity has been

 offered to the Class Members to object to the proposed Settlement and to participate in the hearing

 thereon. The Court further finds that the notice provisions of the Class Action Fairness Act, 28

 U.S.C. §1715, were fully discharged and that the statutory waiting period has elapsed. Thus, the

 Court hereby determines that all Members of the Class are bound by this Judgment.

       12.     Any Plan of Allocation submitted by Lead Counsel or any order entered regarding

any attorneys’ fee and expense application shall in no way disturb or affect this Judgment and shall

be considered separate from this Judgment.

        13.    Neither the Stipulation nor the Settlement contained therein, nor any act performed or

 document executed pursuant to or in furtherance of the Stipulation or the Settlement: (a) is, or may

 be deemed to be, or may be used as an admission of, or evidence of, the validity of any Released

 Claim, or of any wrongdoing or liability of the Defendants or their respective Related Parties, or (b)

 is, or may be deemed to be, or may be used as an admission of, or evidence of, any fault or

 omission of any of the Defendants or their respective Related Parties in any civil, criminal, or

 administrative proceeding in any court, administrative agency, or other tribunal. The Defendants

 and/or their respective Related Parties may file the Stipulation and/or this Judgment from this

 Litigation in any other action that may be brought against them in order to support a defense or

 counterclaim based on principles of res judicata, collateral estoppel, release, good faith settlement,

 judgment bar or reduction, or any theory of claim preclusion or issue preclusion or similar defense

 or counterclaim.

                                                 -4-
         Case 1:18-cv-02213-PKC Document 180 Filed 10/23/20 Page 6 of 6




        14.     Without affecting the finality of this Judgment in any way, this Court hereby retains

continuing jurisdiction over: (a) implementation of this Settlement and any award or distribution of

the Settlement Fund, including interest earned thereon; (b) disposition of the Settlement Fund;

(c) hearing and determining applications for attorneys’ fees, expenses, and interest in the Litigation;

and (d) all parties herein for the purpose of construing, enforcing, and administering the Stipulation.

        15.     The Court finds that during the course of the Litigation, the Settling Parties and their

respective counsel at all times complied with the requirements of Federal Rule of Civil Procedure 11.

        16.     In the event that the Settlement does not become effective in accordance with the

terms of the Stipulation, or the Effective Date does not occur, or in the event that the Settlement

Fund, or any portion thereof, is returned to the Defendants or their insurers, then this Judgment shall

be rendered null and void to the extent provided by and in accordance with the Stipulation and shall

be vacated and, in such event, all orders entered and releases delivered in connection herewith shall

be null and void to the extent provided by and in accordance with the Stipulation, and the Settling

Parties shall revert to their respective positions in the Litigation as of March 27, 2020, as provided in

the Stipulation.

        17.     Without further order of the Court, the Settling Parties may agree to reasonable

extensions of time to carry out any of the provisions of the Stipulation.

        18.     The Court directs immediate entry of this Judgment by the Clerk of the Court.

       SO ORDERED.


       DATED: October 23, 2020




                                                  -5-
